The reply filed on 10/21/21 is not fully responsive to the prior Office Action because: the drawing objection is not overcome.  Since the period for reply set forth in the prior Office action has expired, this application will become abandoned unless applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a).  
The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee.  In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action.  A fully responsive reply must be timely filed to avoid abandonment of this application.
The following is directed to the drawing objection set forth in the previous Office Action of 8/4/21. 
The drawings remain objected to under 37 CFR 1.83(a) and 37 CFR 1.83(b).  The drawings must show every feature of the invention specified in the claims. The drawings are incomplete. Therefore, the specifics of the clock frequency drift estimation block and the adaptive block must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the clock frequency drift estimation block and the adaptive block as anything more than a black box.    As noted in previous Office Actions, the claimed subject matter is directed to the CFDE Block and the Adaptive Block in association with the conventional Measurement Engine and Position Estimation Engine.  However, both the CFDE Block and the Adaptive Block are essentially black boxes that fail to show what the blocks comprise and do.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected for failing to specifically show anything about the CFDE Block and an Adaptive Block, which is what the applicants claim to be the novelty of their invention, by anything other than a black box.  Contrary to the applicants’ opinion, the drawings thereof are required and necessary for an understanding of the subject matter sought to be patented.  Applicants are of the opinion that because the specification describes such, there is no necessity for drawings, which is contradictory to the rules; under the applicants’ allegations, no conventional features where their detail illustration is not essential for a proper understanding of the invention are not required to be shown. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).

Thus, if the applicants admit on the record that the CFDE block and the Adaptive block are conventional components performing conventional functions, the drawing objection will be withdrawn.  Without such statement, the applicants’ arguments are not persuasive.  The objection to the drawings will not be held in abeyance.
The applicant’s argument that FIG. 2 is sufficient since it shows that the blocks are connected and that the CDFE receives a set of Doppler measurements and generates the averaged delta Doppler which is then connected to the adaptive block which generates a process noise parameter.  However, both blocks remain substantially black boxes that do not provide sufficient illustration of what they are.  For example, the drawings fail to show in what manner the CFDE block which is inputted with Doppler measurements from a measurement engine, is configured to generate delta Dopplers over time from a specific satellite, detect and remove outliers, estimate statistical information, comparing ratios, etc., all of which are set forth in the claims.  
The applicants’ repeated statement that FIG. 2 is sufficient to show the claimed subject matter is insufficient to overcome the objection because it shows the coupling of the CFDE Block to components of a GNSS receiver, generates averaged delta Dopplers and is coupled to an adaptive block does not address the issues set forth in the objection to the drawings for failing to show the claimed subject matter as set forth, for example in claims 3-10.  Clearly, the CFDE and the Adaptive Block are what the applicants allege are the novelty of the claimed subject matter and therefore they are clearly relevant and important to the understanding of the claimed subject matter and none of the features directed to such (e.g. claims 3-10) are shown in the drawings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646